DETAILED ACTION
This Action is in response to the Amendment for Application Number 16889213 received on 4/19/2022.
Claims 21-28, 30-34, 36, and 38-43 are presented for examination.
Claims 1-20, 29, 35, 37 are cancelled. 
Claims 41-43 are newly presented.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-24, and 30-31, 36, 38, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parakh et al. (US 20150019732).

Regarding claim 21, Parakh disclosed a method, comprising: 
receiving, by a first application implemented by a first computing node of a plurality of computing nodes from a computer system, routing information for one or more of a plurality of applications implemented by the plurality of computing nodes (Parakh, Fig. 3, 306, [0051], system performing a process to access a service by obtaining a lease to access a producer system from a leasing agent; [0054], At block 306, consumer system 104 receives an identification of a producer system 106; Also in [0054], “the identity of the producer system 106 can include a name, an address (e.g., an IP address), or an identifier that can be used to locate the producer system 106 in a table or data structure stored, for example at the agent repository 206”;  [0052], “the lease request may include the identity of a computer resource or service that a user of the consumer system 104 or an application on the consumer system 104 desires to access”;  As such an application at the consumer system receives routing information of one or more producer nodes), 
wherein the plurality of applications are registered with the computer system (Parakh, [0030], Parakh defines a service as access to an application; [0073], “Selecting the producer system 106 may be based, in some cases, on the service requested by the consumer system 104”; [0088], “where some producer systems 106 can provide different services than other producer systems, the producer systems 106 may be partitioned such that each leasing agent is assigned a producer system that can offer a particular service.”  The producer systems are therefore registered with the leasing agent(s) based on the application(s) they provide.  See also [0052], “the lease request may include the identity of a computer resource or service that a user of the consumer system 104 or an application on the consumer system 104 desires to access”; [0032] “ a consumer system 104 accesses some subset of the leasing agents 102 to obtain the identity of a producer system 106 to access to fulfill the service request”; [0054], “the identity of the producer system 106 can include a name, an address (e.g., an IP address), or an identifier that can be used to locate the producer system 106 in a table or data structure stored, for example at the agent repository 206”; The leasing agent therefore utilizes the identity of the service (application) to locate a producer that is able to fulfill that service; As such, the application/producer correspondence is registered with the leasing agent(s)), 
and wherein the computer system performs load balancing of inter-application communication by implementing a central registry that maintains inter-application layer routing information for respective ones of the plurality of applications implemented by the plurality of computing nodes (Parakh, Fig. 11, Leasing Agent includes Producer Repository 220; [0023], “The leasing agents can monitor and allocate access, or leases, to a subset of producer systems while, in most cases, being aware of the entire plurality of producer systems”, “each leasing agent performing load balancing for a subset of producer systems”; [0024], “maintaining at least a subset of information about each producer system at each leasing agent”; [0044] “the leasing agents 102 can include a producer repository 220”, "the producer repository 220 can include status information associated with the producer systems 106, the identity of the producer systems 106, and information relating to the assignments or partitions of the producer systems 106 among the leasing agents 102"; [0089], Leasing Agent maintains producer identity information in a table/database at producer repository 220;  See [0054] and [0079] disclosing the routing information for the particular services at the producer systems maintained by the leasing agents; [0094], “partitioning the number of leases available for each producer system 106 among the plurality of leasing agents 102 enables a balancing of the workload among the plurality of leasing agents 102”; See also [0073] regarding load balancing; The leasing agents therefore perform load balancing of inter-application communication between the consumers/producers; [0167], "one or more of the leasing agents 102 may provide the identity of multiple producer virtual machines 1162."); and 
communicating, by the first application based on the received routing information, with at least one of the plurality of applications using peer-to-peer inter-application communication, wherein the communicating is performed independent of routing of the inter-application communication by another entity (Parakh, [0057], Parakh disclosed the consumer system establishing a connection with the identified producer from the routing information to request access to the service of the producer; Fig. 1A and 1B, Parakh disclosed consumer 104 to producer 106 communicating directly with each other independent of routing by the leasing agent;  See [0131] in which Parakh explicitly disclosed consumers and producers as peers able to both serve and access data with each other separate from a client/server environment).
Claim 36 recites a non-transitory computer-readable medium having instructions stored thereon that are executable by a first application implemented by a first computing node of a plurality of computing nodes  to perform limitations that are substantially similar to the limitations of claim 21.  Parakh disclosed the teachings being performed by a non-transitory computer-readable storage medium (Parakh, [0441], “non-transitory computer-readable storage medium”).  Therefore claim 36 is rejected under the same rationale applied above.

Regarding claims 23 and 38, Parakh disclosed the method of claims 21 and medium of 36, further comprising: 
requesting, by the first application, routing information for at least a second application of the plurality of applications (Parakh, [0032], “Each time a consumer system 104 desires or requires access to a service provided by a producer system 106, the consumer system 104 can access one or more leasing agents”,  “the request to access a producer system 106 may be provided to three of the four available leasing agents”; Parakh therefore disclosed consumer systems not limited to any particular number of requests for access to services (applications)); and 
storing, by the first application, the received routing information locally to the first application, wherein the received routing information is for a specific instance of the second application within the plurality of computing nodes (Parakh, [0056], Parakh disclosed the process of utilizing the routing information in order to initiate connection with the producer systems, requiring storing of the routing information; Additionally at [0131], Parakh explicitly disclosed the consumer system storing the routing information within its mapping repository 1150 located at the Consumer 1104 in Fig. 11;  The routing information to a specific producer is for the specific instance located at that producer).  

Regarding claim 24, Parakh disclosed the method of claim 23, wherein the requesting includes: 
sending, to the computer system, a lease request identifying the second application (Parakh, [0052], “the lease request may include the identity of a computer resource or service that a user of the consumer system 104 or an application on the consumer system 104 desires to access”; [0030], Parakh defines a service as access to an application); 
receiving, from the computer system, a lease response (Parakh, [0075], “the leasing system 224 provides lease information to the consumer system 104 for the producer system 106 selected at the block 410) that: 
Page 2 of 9identifies a specific instance of the second application implemented by a second computing node (Parakh, [0073], “Selecting the producer system 106 may be based, in some cases, on the service requested by the consumer system 104”; [0054], the identity of the producer system 106 includes routing information registered at the leasing agent, which specifically identifies the producer system that provides an instance of the requested service (application, per [0030]); The providing of the identifier of the producer system that provides an instance of the requested service is identifying a specific instance of the application); and 
includes a resource allocation defining one or more limits on inter-application communication permitted between the first application and the specific instance of the second application (Parakh, [0075], “the leasing system 224 provides lease information to the consumer system 104 for the producer system 106 selected at the block 410. This lease information can include the identity of the producer system 106 and, in some cases, an amount of lease time for which the consumer system 104 is authorized to access the producer system 106”;  The lease time is a limit for the consumer system to access the service (application) requested that is hosted at the producer).  

Regarding claim 30, Parakh disclosed a method, comprising: 
sending, by a first application of a plurality of applications  to a computer system (Figs 1A and 1B, [0051]-[0052], Consumer Systems 104 send a lease request to Leasing Agents 102) configured to maintain application-layer routing information and perform load balancing of inter-application communication (Parakh, [0023], “each leasing agent performing load balancing for a subset of producer systems”; [0094], “partitioning the number of leases available for each producer system 106 among the plurality of leasing agents 102 enables a balancing of the workload among the plurality of leasing agents 102”; [0030], Parakh defines a service as access to an application; See also [0073] regarding load balancing), 
a request for routing information for at least a second application of the plurality of applications  (Parakh, [0052], “the lease request may include the identity of a computer resource or service that a user of the consumer system 104 or an application on the consumer system 104 desires to access”; [0032], “a consumer system 104 accesses some subset of the leasing agents 102 to obtain the identity of a producer system 106 to access to fulfill the service request”;  See end of [0054], the identity of the producer system 106 being requested includes routing information registered at the leasing agent)
wherein the plurality of applications are registered with the computer system (Parakh, [0030], Parakh defines a service as access to an application; [0073], “Selecting the producer system 106 may be based, in some cases, on the service requested by the consumer system 104”; [0088], “where some producer systems 106 can provide different services than other producer systems, the producer systems 106 may be partitioned such that each leasing agent is assigned a producer system that can offer a particular service.”  The producer systems are therefore registered with the leasing agent(s) based on the application(s) they provide.  See also [0052], “the lease request may include the identity of a computer resource or service that a user of the consumer system 104 or an application on the consumer system 104 desires to access”; [0032] “ a consumer system 104 accesses some subset of the leasing agents 102 to obtain the identity of a producer system 106 to access to fulfill the service request”; [0054], “the identity of the producer system 106 can include a name, an address (e.g., an IP address), or an identifier that can be used to locate the producer system 106 in a table or data structure stored, for example at the agent repository 206”; The leasing agent therefore utilizes the identity of the service (application) to locate a producer that is able to fulfill that service, to which the application/producer correspondence is registered with the leasing agent(s)), and
wherein the computer system performs load balancing based on maintaining the application-layer routing information in a central registry for respective ones of the plurality of applications (Parakh, Fig. 11, Leasing Agent includes Producer Repository 220; [0023], “The leasing agents can monitor and allocate access, or leases, to a subset of producer systems while, in most cases, being aware of the entire plurality of producer systems”, “each leasing agent performing load balancing for a subset of producer systems”; [0024], “maintaining at least a subset of information about each producer system at each leasing agent”; [0044] “the leasing agents 102 can include a producer repository 220”, "the producer repository 220 can include status information associated with the producer systems 106, the identity of the producer systems 106, and information relating to the assignments or partitions of the producer systems 106 among the leasing agents 102"; [0089], Leasing Agent maintains producer identity information in a table/database at producer repository 220;  See [0054] and [0079] disclosing the routing information for the particular services at the producer systems maintained by the leasing agents; [0094], “partitioning the number of leases available for each producer system 106 among the plurality of leasing agents 102 enables a balancing of the workload among the plurality of leasing agents 102”; See also [0073] regarding load balancing; The leasing agents therefore perform load balancing of inter-application communication between the consumers/producers; [0167], "one or more of the leasing agents 102 may provide the identity of multiple producer virtual machines 1162.");
receiving, by the first application from the computer system, routing information for the second application (Parakh, [0075], “the leasing system 224 provides lease information to the consumer system 104 for the producer system 106 selected at the block 410. This lease information can include the identity of the producer system 106”; See end of [0054], the identity of the producer system 106 includes routing information registered at the leasing agent); 
locally storing, by the first application, the routing information for the second application (Parakh, [0056], Parakh disclosed the process of utilizing the routing information in order to initiate connection with the producer systems, requiring storing of the routing information; Additionally at [0131], Parakh explicitly disclosed the consumer system storing the routing information within its mapping repository 1150 located at the Consumer 1104 in Fig. 11); and 
sending, from the first application to the second application, one or more requests, wherein the sending is performed based on the locally stored routing information, and wherein the sending is performed without routing by another entity (Parakh, [0057], Parakh disclosed the consumer system establishing a connection with the identified producer from the routing information to request access to the service of the producer; Fig. 1A and 1B, Parakh disclosed consumer 104 to producer 106 communicating directly with each other independent of routing by the leasing agent;  See [0131] in which Parakh explicitly disclosed consumers and producers as peers able to both serve and access data with each other separate from a client/server environment).

Regarding claim 31, Parakh disclosed the method of claim 30, wherein the first application is implemented by a first computing node of a plurality of computing nodes implementing the plurality of applications registered with the computer system ([0052], “the lease request may include the identity of a computer resource or service that a user of the consumer system 104 or an application on the consumer system 104 desires to access”; [0031] Parakh disclosed consumers may be producers and vice versa;  [0054] producer systems are registered with the leasing agents such that the leasing agents provide identities of producer(s) per the lease requests received; See also [0023], “The leasing agents can monitor and allocate access, or leases, to a subset of producer systems while, in most cases, being aware of the entire plurality of producer systems.”), 
and wherein the received routing information is for a specific instance of the second application implemented by a second computing node (Parakh, Fig. 3, 306, [0051], system performing a process to access a service by obtaining a lease to access a producer system from a leasing agent; [0054], At block 306, consumer system 104 receives an identification of a producer system 106; Also in [0054], “the identity of the producer system 106 can include a name, an address (e.g., an IP address), or an identifier that can be used to locate the producer system 106 in a table or data structure stored, for example at the agent repository 206”;  [0052], “the lease request may include the identity of a computer resource or service that a user of the consumer system 104 or an application on the consumer system 104 desires to access”;  As such an application at the consumer system receives routing information of one or more producer nodes; The leasing agent providing specific routing information for a producer amounts to providing routing information for a specific instance of the application implemented by that producer).

Regarding claim 43, Parakh disclosed the method of claim 24, wherein the lease response specifies two or more of: a name of the second application, network address information identifying the specific instance of the second application within the plurality of computing nodes, a lease identifier, a lease start time, a lease end time, a total number of requests the first application is permitted to send, a total number of concurrent requests the first application is permitted to send, a lease signature (Parakh, [0238] Parakh disclosed, "in response to determining to grant the first lease renewal request, providing the consumer system with a first lease renewal time for the first producer system"; [0046]  "Further, in some cases, the leasing system 224 may provide the consumer system 104 with a lease time that the consumer system 104 is authorized to access the producer system 106.";  The lease renewal time amounts to a lease identifier, as it identifies time for the lease;   [0054] Parakh disclosed in response to the lease request, providing the identity of the producer system 106 which can include “includes receiving a length of time that the consumer system 104 is authorized to access or lease access to the producer system 106” as well as “a name, an address (e.g., an IP address), or an identifier that can be used to locate the producer system 106 in a table or data structure stored, for example at the agent repository 206.";  Parakh’s address amounts to a network address information identifying the specific instance of the second application within the plurality of computing nodes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Parakh et al. (US 20150019732) in view of Cuomo (US 20080140690).

Regarding claim 22, Parakh disclosed the method of claim 21, wherein the received routing information specifies routing information for the plurality of applications and is maintained by the computer system (Parakh, [0054], “However, in some cases, each of the leasing agents 102 from the subset of leasing agents may provide the identity of multiple producer systems 106”; See end of [0054], the identity of the producer system 106 includes routing information registered at the leasing agent; See also [0044]).  
	However, Parakh did not explicitly disclose the routing information to be received in the form of a central routing table, as claimed.
	In an analogous art, Cuomo disclosed routing information being received in the form of a central routing table (Cuomo, [0007], Cuomo disclosed determining the active partitions of an application and assigning the active partitions among servers via a routing table, to which the routing table is then sent to a client).  Cuomo therefore provides evidence that it was well known to transmit/receive routing information in the form of a routing table.
	One of ordinary skill in the art would have been motivated to combine the teachings of Cuomo within Parakh as they both involve the providing of routing information with respect to applications, and as such they are within similar environments.  Furthermore, as Parakh disclosed the leasing agents sending routing information of multiple producers, to which such routing information is stored in a database at the leasing agent, the incorporation of Cuomo’s particular table format for transmitting such information would not require extensive implementation, as Parakh’s information is already stored in such a format.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Cuomo’s transmission of routing information in the format of a table, within the teachings of Parakh, as doing so amounts to the use of a known technique to a known device ready for improvement to yield the predictable results that the communicated information follows a well-known table format, allowing both ends of the communication to properly interpret and understand such information, thereby improving the efficiency of Parakh’s communication between nodes, making the system more desirable to use by its customers. 

Claims 25-28, 32-34, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Parakh et al. (US 20150019732) in view of Rosenhouse (US 10623390).

Regarding claims 25, 32, and 39, Parakh disclosed the method of claims 23, 31, and 38, but did not explicitly disclose wherein the communicating includes: 
sending, from the first application implemented by the first computing node, a request for a second computing node to a mesh instance of the first computing node, wherein the request specifies the specific instance of the second application implemented by the second computing node, and 
wherein the mesh instance of the first computing node is configured to: determine, based on the locally stored routing information, routing information for the specific instance of the second application; and 
forward, to a mesh instance of the second computing node, the request for the second computing node.  
	In an analogous art, Rosenhouse disclosed wherein the communicating includes: 
sending, from the first application implemented by the first computing node, a request for a second computing node to a mesh instance of the first computing node, wherein the request specifies the specific instance of the second application implemented by the second computing node (Rosenhouse, col. 3, lines 5-20, Rosenhouse disclosed a sidecar 112 that may expose a local host HTTP listener that accepts connections from a first application 110 and proxies connections to a remote service; col. 4, lines 13-25, “the first sidecar program 112 can listen to a first localhost address including a first localhost hostname and a first port, e.g., 127.0.0.10:30001, for requests submitted by the application 110 to the service 114”), and 
wherein the mesh instance of the first computing node is configured to: determine, based on the locally stored routing information, routing information for the specific instance of the second application (Rosenhouse, col. 1, lines 51-55, “The received credential information and the redacted credential information can cause the sidecar program to listen at the localhost address and to communicate with the service at the access address in response to receiving a request from the application through the localhost address”, The sidecar utilizes the received information to determine the access address of the service based on the localhost address identifier provided by the application); and 
forward, to a mesh instance of the second computing node, the request for the second computing node (Rosenhouse, col. 1, lines 51-55, “The received credential information and the redacted credential information can cause the sidecar program to listen at the localhost address and to communicate with the service at the access address in response to receiving a request from the application through the localhost address”; col. 4, lines 47-62, “the first application 110 can communicate with the second application 124 through the first sidecar program 112 and the second sidecar program 126…The first sidecar program 112 and the second sidecar program 126 handle inter-container and inter-computer communications”).  
One of ordinary skill in the art would have been motivated to combine the teachings of Parakh and Rosenhouse as they both provide teachings for application communication, and as such are within similar environments.  Additionally, one of ordinary skill in the art would have been motivated to combine their teachings, as Parakh suggests direct communication between applications (Parakh, Fig 1A-1B, [0131]), and Rosenhouse provides a technique for such communication.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the sidecar proxy technique of Rosenhouse within the application-to-application communication of Parakh in order to enable applications to operate independently from lower layers of the network stack of the platform, thereby facilitating work by application developers (Rosenhouse, col. 4, line 60 through col. 5, line 5), while improving compatibility between components (Rosenhouse, col. 2, lines 28-34), making the system more desirable to use by its customers.

Regarding claims 26, 33, Parakh and Rosenhouse disclosed the method of claims 25, 32, wherein in response to receiving the request for the second computing node, the mesh instance of the second computing node is configured to send a request to the specific instance of the second application, and wherein the communicating further includes: receiving, by the first application from the specific instance of the second application, a response to the request (Rosenhouse, col. 8, lines 5-10, Likewise, a service sidecar program 116 can maintain a mapping between a service address and a service-side localhost address where the service 114 listens. The service sidecar program 116 forwards received requests to a service-side localhost address, where the service 114 listens and provides responses“; col. 4, lines 47-62, “the first application 110 can communicate with the second application 124 through the first sidecar program 112 and the second sidecar program 126…The first sidecar program 112 and the second sidecar program 126 handle inter-container and inter-computer communications”;  Communication between the applications to access a service amounts to requests/responses transmitted via the sidecar programs on both ends). 

Regarding claims 27, 34, Parakh and Rosenhouse disclosed the method of claim 25,  32, wherein the mesh instance of the first computing node is implemented as a sidecar application within an application container, and wherein the application container is common to the first application (Rosenhouse, col. 2, lines 52-67, “sidecar mesh” 100 that includes one or more application containers;  See Fig. 1, showing the sidecars within an application container).  

Regarding claims 28 and 40, Parakh disclosed the method of claim 21, 36, wherein the receiving includes: 
sending a request for at least a second computing node ((Parakh, [0052], “the lease request may include the identity of a computer resource or service that a user of the consumer system 104 or an application on the consumer system 104 desires to access”; [0032], “a consumer system 104 accesses some subset of the leasing agents 102 to obtain the identity of a producer system 106 to access to fulfill the service request”;  See end of [0054], the identity of the producer system 106 being requested includes routing information registered at the leasing agent); and 
receiving, routing information for one or more application instances implemented by the second computing node (Parakh, [0075], “the leasing system 224 provides lease information to the consumer system 104 for the producer system 106 selected at the block 410. This lease information can include the identity of the producer system 106”; See end of [0054], the identity of the producer system 106 includes routing information registered at the leasing agent).  
However Parakh did not explicitly disclose the recited sending and receiving to be via a mesh instance of the first computing node implementing the first application
	In an analogous art, Rosenhouse disclosed systems and methods for sidecar-backed services for a cloud computing platform in which applications may communicate with services through the use of sidecar programs (Rosenhouse, col. 4, lines 47-62, “the first application 110 can communicate with the second application 124 through the first sidecar program 112 and the second sidecar program 126…The first sidecar program 112 and the second sidecar program 126 handle inter-container and inter-computer communications”).
One of ordinary skill in the art would have been motivated to combine the teachings of Parakh and Rosenhouse as they both provide teachings for application communication, and as such are within similar environments.  Additionally, one of ordinary skill in the art would have been motivated to combine their teachings, as Parakh suggests direct communication between applications (Parakh, Fig 1A-1B, [0131]), and Rosenhouse provides a technique for such communication.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the sidecar proxy technique of Rosenhouse within the application-to-application communication of Parakh in order to enable applications to operate independently from lower layers of the network stack of the platform, thereby facilitating work by application developers (Rosenhouse, col. 4, line 60 through col. 5, line 5), while improving compatibility between components (Rosenhouse, col. 2, lines 28-34), making the system more desirable to use by its customers.

Regarding claim 41, Parakh disclosed the method of claim 25, wherein the communication further includes: sending, from a third application implemented by the first computing node, a request for a third computing node wherein the request specifies a specific instance of a fourth application implemented by a third computing node (Parakh, [0129]-[0130], Parakh disclosed a consumer host may include a number of consumer virtual machines, in which the consumer virtual machines may send the service requests; [0052], “the lease request may include the identity of a computer resource or service that a user of the consumer system 104 or an application on the consumer system 104 desires to access”; [0032], “a consumer system 104 accesses some subset of the leasing agents 102 to obtain the identity of a producer system 106 to access to fulfill the service request”;  See end of [0054], the identity of the producer system 106 being requested includes routing information registered at the leasing agent;  Therefore Parakh disclosed any number of consumer virtual machine applications performing the teachings over either the same or different overlays, thereby including a third and fourth application as claimed).
           However, Parakh did not explicitly disclose the consumer virtual machines sending the request to the mesh instance of the first computing node, and wherein the mesh instance of the first computing node is configured to  determine, based on the locally stored routing information, routing information for the specific instance of the fourth application; and forward, to a mesh instance of the third computing node, the request for the third computing node.
          In an analogous art, Rosenhouse disclosed sending the request to the mesh instance of the first computing node, and wherein the mesh instance of the first computing node is configured to  determine, based on the locally stored routing information, routing information for the specific instance of the fourth application; and forward, to a mesh instance of the third computing node, the request for the third computing node (Rosenhouse, col. 1, lines 51-55, “The received credential information and the redacted credential information can cause the sidecar program to listen at the localhost address and to communicate with the service at the access address in response to receiving a request from the application through the localhost address”, The sidecar utilizes the received information to determine the access address of the service based on the localhost address identifier provided by the application; col. 4, lines 47-62, “the first application 110 can communicate with the second application 124 through the first sidecar program 112 and the second sidecar program 126…The first sidecar program 112 and the second sidecar program 126 handle inter-container and inter-computer communications”; col. 3, lines 5-20, Rosenhouse disclosed a sidecar 112 that may expose a local host HTTP listener that accepts connections from a first application 110 and proxies connections to a remote service; col. 4, lines 13-25, “the first sidecar program 112 can listen to a first localhost address including a first localhost hostname and a first port, e.g., 127.0.0.10:30001, for requests submitted by the application 110 to the service 114”)
	One of ordinary skill in the art would have been motivated to combine the teachings of Parakh and Rosenhouse as they both provide teachings for application communication, and as such are within similar environments.  Additionally, one of ordinary skill in the art would have been motivated to combine their teachings, as Parakh suggests direct communication between applications (Parakh, Fig 1A-1B, [0131]), and Rosenhouse provides a technique for such communication.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the sidecar proxy technique of Rosenhouse within the application-to-application communication of Parakh in order to enable applications to operate independently from lower layers of the network stack of the platform, thereby facilitating work by application developers (Rosenhouse, col. 4, line 60 through col. 5, line 5), while improving compatibility between components (Rosenhouse, col. 2, lines 28-34), making the system more desirable to use by its customers.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Parakh et al. (US 20150019732) in view of Cawlfield et al. (US 20130160008).

Regarding claim 42, Parakh disclosed the method of claim 24, wherein the lease request specifies a name of the second application ([0052], "the lease request may include the identity of a computer resource or service that a user of the consumer system 104 or an application on the consumer system 104 desires to access";  The identity of a service reasonably amounts to the name of that service).
	However Parakh did not explicitly disclose wherein the lease request additionally specifies an additional one of: a number of total requests the first application expects to send to the second application, a number of concurrent requests the first application expects to send to the second application, 	a requested lease start time, an expected lease duration.
In an analogous art, Cawlfield disclosed wherein the lease request additionally specifies an additional one of: a number of total requests the first application expects to send to the second application, a number of concurrent requests the first application expects to send to the second application, a requested lease start time, an expected lease duration (Cawlfield, [0033], “resource request 106 may request a lease of one or more types and amounts of resources and may specify one or more performance parameter requirements… Performance parameters may include, but are not limited to, a lease start time, a lease duration, a desired quality of service (QoS), a resource locality, and a cost.”).
One of ordinary skill in the art would have been motivated to combine the teachings of Parakh and Cawlfield as they both relate to obtaining leases for resources, and as such are within similar environments.  Furthermore, as Parakh explicitly disclosed one example for the lease request is to obtain lease time (Parakh, [0236]) such would have motivated one of ordinary skill to modify Parakh’s lease request to include Cawlfield’s disclosed additional attributes including lease duration.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the lease request attributes of Cawlfield within the lease request of Parakh in order to allow the teachings of Parakh to make better informed decisions as to whether certain resources will be able to handle the needed requirements by the requestor, resulting in less instances at which the chosen resources will not be able to handle such requests, making the system more desirable to use by its customers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
As amended, claims 21, 29, 30, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 and 9 of U.S. Patent No. 10673749. Although the claims at issue are not identical, they are not patentably distinct from each other as shown by the following table, and further remarks below:
Instant Application 16889213
US Patent 10673749
21.  A method, comprising: 
receiving, by a first application implemented by a first computing node of a plurality of computing nodes from a computer system, routing information for one or more of a plurality of applications implemented by the plurality of computing nodes, wherein the plurality of applications are registered with the computer system, and wherein the computer system performs load balancing of inter-application communication by implementing a central registry that maintains inter-application layer routing information for respective ones of the plurality of applications implemented by the plurality of computing nodes; and 













communicating, by the first application based on the received routing information, with at least one of the plurality of applications using peer-to-peer inter-application communication, wherein the communicating is performed independent of routing of the inter-application communication by another entity.   

29.  The method of claim 21, wherein the computer system implements a central registry, and wherein the central registry maintains application-layer routing information for the plurality of applications implemented by the plurality of computing nodes.  [see patent claim 1]


30.  A method, comprising: sending, by a first application of a plurality of applications to a computer system configured to maintain application-layer routing information and perform load balancing of inter-application communication, a request for routing information for at least a second application of the plurality of applications, wherein the plurality of applications are registered with the computer system, and wherein the computer system performs load balancing based on maintaining the application-layer routing information in a central registry for respective ones of the plurality of applications; receiving, by the first application from the computer system, routing information for the second application; locally storing, by the first application, the routing information for the second application; and sending, from the first application to the second application, one or more requests, wherein the sending is performed based on the locally stored routing information, and wherein the sending is performed without routing by another entity.   [see patent claim 1]


36.  A non-transitory computer-readable medium having instructions stored thereon that are executable by a first application implemented by a first computing node of a plurality of computing nodes to perform operations comprising: receiving, from a computer system, routing information for one or more of a plurality of applications implemented by the plurality of computing nodes, wherein the plurality of applications are registered with the computer system, and wherein the computer system performs load balancing of inter-application communication by implementing a central registry that maintains inter-application layer routing information for respective ones of the plurality of applications implemented by the plurality of computing nodes; and communicating, based on the received routing information, with at least one of the plurality of applications using peer-to-peer inter-application communication, wherein the Page 5 of 9communicating is performed independent of routing of the inter-application communication by another entity.  

1. A system, comprising: a plurality of computing nodes configured to execute instructions that implement: a plurality of applications configured to perform inter-application communication; and a central registry configured to maintain application-layer routing information and to perform load balancing of the inter-application communication; wherein to perform inter-application communication between a first and a second one of the plurality of applications, the first application is configured to: send a lease request identifying the second application to the central registry; receive a lease response that: identifies a specific instance of the second application within the plurality of computing nodes; and includes a resource allocation defining one or more limits on inter-application communication that the first application is permitted to perform with the specific instance of the second application; and 

based at least in part on the lease response, perform peer-to-peer inter-application communication with the specific instance of the second application based on the one or more limits independent of requiring routing of the inter-application communication by another entity.  
[lease response includes routing information, see claim 3]















8. A non-transitory machine-readable medium having instructions stored thereon, the instructions executable by a computing node to cause performance of operations comprising: sending, by a first application, a lease request to a mesh routing instance implemented on the computing node, wherein the lease request identifies a second application with which the first application requests to perform inter-application communication; receiving, by the first application from the mesh routing instance, a lease response that: identifies a specific instance of the second application within a plurality of computing nodes; and includes a resource allocation defining one or more limits on inter-application communication that the first application is permitted to perform with the specific instance of the second application; and based at least in part on the lease response, performing, by the first application, peer-to-peer inter-application communication with the specific instance of the second application based on the one or more limits independent of requiring routing of the inter-application communication by another entity.

8. A non-transitory machine-readable medium having instructions stored thereon, the instructions executable by a computing node to cause performance of operations comprising: sending, by a first application, a lease request to a mesh routing instance implemented on the computing node, wherein the lease request identifies a second application with which the first application requests to perform inter-application communication; receiving, by the first application from the mesh routing instance, a lease response that: identifies a specific instance of the second application within a plurality of computing nodes; and includes a resource allocation defining one or more limits on inter-application communication that the first application is permitted to perform with the specific instance of the second application; and based at least in part on the lease response, performing, by the first application, peer-to-peer inter-application communication with the specific instance of the second application based on the one or more limits independent of requiring routing of the inter-application communication by another entity.

9. The non-transitory machine-readable medium of claim 8, wherein the operations further comprise: intermediating, by the mesh routing instance, communication between the first application and a central registry that maintains resource allocation information for a plurality of applications executing on the plurality of computing nodes.


	Additionally, the conflicting claims are not identical because the patent claim 1 defines a system, while claim 21 of the application defines a method corresponding to the steps performed within the nodes of the system.  However, the conflicting claims are not patentably distinct from each other because claims 1 and 21 recite common subject matter.  Additionally, whereby claim 21, which recites the open ended transitional phrase “comprising”, does not preclude the method as being performed by a system.  Additionally, the elements of claim 21 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).  

Response to Arguments
Applicant’s arguments and amendments filed on 4/19/2022 have been carefully considered but they are not deemed fully persuasive.  
Applicant asserts, “Parakh appears to include several different leasing agents that maintain routing information for one or two applications at a given time” and “Parakh does not teach or suggest a single leasing agent that maintains routing information for all of the producer applications executed by producer systems 106” [Response, 3].
In response, Applicant's argument does not appear consistent with what is claimed, as claim 1 explicitly recites "receiving...routing information for one or more of a plurality of applications".  In the broadest reasonable interpretation of the claim, the limitation amounts to receiving routing information for "one" application.  In such an embodiment, the recitation of "respective ones of the plurality of applications", which appears to refer to the previous "one or more" applications, would amount to "one" application as well.  Therefore, in its broadest reasonable interpretation, the claim amounts to maintaining a central registry for "one" application.  Applicant's assertion, "Parakh appears to include several different leasing agents that maintain routing information for one or two applications at a given time", would therefore appear to reasonably equate the teachings of Parakh to the claim in the broadest reasonable interpretation.
Regardless, Examiner respectfully disgrees with Applicant's interpretation of Parakh, as Parakh does not appear to limit the number of applications for which each agent maintains routing information.  The cited portions may refer to maintaining routing information for a "subset" of the producers.  A subset is not limited to "one or two" as Applicant asserts. Parakh explicitly disclosed, "the leasing agents 102 can include a producer repository 220", "the producer repository 220 can include status information associated with the producer systems 106, the identity of the producer systems 106, and information relating to the assignments or partitions of the producer systems 106 among the leasing agents 102".  Parakh therefore disclosed that the producer repository 220 at the leasing agent 12 may include information for all producer systems 106.  Additionally, Parakh disclosed "one or more of the leasing agents 102 may provide the identity of multiple producer virtual machines 1162." [0167].  It is therefore apparent that the teachings of Parakh do not limit the number of producers that each agent maintains routing information.
Furthermore, Examiner disagrees that the claimed invention as presented requires the central registry to contain routing information for “all” of the producer applications, as Applicant asserts, as the limitation “for respective ones of” the plurality of application, in its broadest reasonable interpretation, does not amount to all” of the plurality of applications.
Regardless, even if the claimed invention were limited to reciting maintaining a central registry for "all" of the applications, Examiner notes that the teachings of Parakh would still appear valid with respect to a single leasing agent handling multiple producers, as such would be a central registry for that set of producers.  
With regards to claim 28, Applicant asserts, “these references, taken singly or in combination, do not teach or suggest that individual applications, via their sidecars can request routing information from another individual application via its respective sidecar” [Response, 12].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “from another individual application via its respective sidecar”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further asserts, “the combination of Parakh and Rosenhouse does not teach or suggest that an application, via its sidecar, requests routing information for another application.  Rather, the sidecar of a first application in the proposed combination would appear to access a leasing agent for routing information.  Then after receiving routing information from a leasing agent, the sidecar of the first application communicates with the sidecar of another application” [Response, 12].
Examiner respectfully disagrees.
With respect to the rest of Applicant’s argument, Examiner notes that Parakh disclosed the requesting and receiving of routing information from a leasing agent.  Claim 28 recites the receiving of claim 21 to include sending a request for at least a second computing node and receiving, from the mesh instance of the first computing node, routing information.  The limitations of claim 28 reasonably amount to utilization of a sidecar for such communication, which is what the teachings of Rosenhouse disclosed.  Rosenhouse disclosed systems and methods for sidecar-backed services for a cloud computing platform in which applications may communicate with services through the use of sidecar programs (Rosenhouse, col. 4, lines 47-62, “the first application 110 can communicate with the second application 124 through the first sidecar program 112 and the second sidecar program 126…The first sidecar program 112 and the second sidecar program 126 handle inter-container and inter-computer communications”).
The combination reasonably disclosed the combined teachings of allowing a consumer to request, via its sidecar, for a computer resource/service to a leasing agent, in which the sidecar handles the transformation of the local address to the address of the leasing agent, such that the request/response is performed through the sidecar application.
	Regarding claim 41, Applicant asserts that the cited references do not teach or suggest that a given computing node executes and handled inter-application communication for two difference applications and that a mesh instance of this computing node handles the inter-application communication for both applications” [Response, 13].
	Examiner respectfully disagrees.
	Parakh at [0129]-[0130], disclosed a consumer host may include a number of consumer virtual machines, in which the consumer virtual machines may send the service requests; [0052], “the lease request may include the identity of a computer resource or service that a user of the consumer system 104 or an application on the consumer system 104 desires to access”; [0032], “a consumer system 104 accesses some subset of the leasing agents 102 to obtain the identity of a producer system 106 to access to fulfill the service request”;  See end of [0054], the identity of the producer system 106 being requested includes routing information registered at the leasing agent;  Therefore Parakh disclosed any number of consumer virtual machine applications performing the teachings over either the same or different overlays, thereby including a third and fourth application as claimed).  Therefore, combined with the teachings of Rosenhouse, such would result in such requests being sent via the sidecar applications at both ends for however many consumer virtual machines that are on the host.
	Applicant’s arguments with respect to new claim 42 have been considered but are moot in view of the new ground of rejection applied above.
With respect to claim 43, Applicant’s argument has been considered and Examiner respectfully disagrees.
As noted in the rejection of  claim 43, Parakh disclosed the method of claim 24, wherein the lease response specifies two or more of: a name of the second application, network address information identifying the specific instance of the second application within the plurality of computing nodes, a lease identifier, a lease start time, a lease end time, a total number of requests the first application is permitted to send, a total number of concurrent requests the first application is permitted to send, a lease signature (Parakh, [0238] Parakh disclosed, "in response to determining to grant the first lease renewal request, providing the consumer system with a first lease renewal time for the first producer system"; [0046]  "Further, in some cases, the leasing system 224 may provide the consumer system 104 with a lease time that the consumer system 104 is authorized to access the producer system 106.";  The lease renewal time amounts to a lease identifier, as it identifies time for the lease;   [0054] Parakh disclosed in response to the lease request, providing the identity of the producer system 106 which can include “includes receiving a length of time that the consumer system 104 is authorized to access or lease access to the producer system 106” as well as “a name, an address (e.g., an IP address), or an identifier that can be used to locate the producer system 106 in a table or data structure stored, for example at the agent repository 206.";  Parakh’s address amounts to a network address information identifying the specific instance of the second application within the plurality of computing nodes).
For the reasons above, the rejections are respectfully maintained.
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nainer et al. (US 20200120168) disclosed differentiated services within a service mesh, utilizing sidecards (Nainer, [0021]).
Deskmukh et al. (US 10645576) disclosed a secure p2p communication over mesh network.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419